DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 2, 2021 has been entered.
 
Response to Amendment
Applicant’s amendments to claims 1, and 9, the cancellation of claim 12, and the addition of claims 16-18 in the response filed August 2, 2021 are acknowledged by the Examiner.
Claims 1-11, and 13-18 are pending in the current action.

Response to Arguments
Applicant's arguments filed August 2, 2021 have been fully considered but they are not persuasive. 
With respect to claim 1, Applicant argues that the device of Bauerfeind does not disclose “A limb positioning and support device, configured to directly engage and support a leg and move the leg to position fractured bone segments to a desired alignment”, Examiner disagrees. Where a preamble is directed to functional language and does not detail structural features, as this preamble is written, it is not viewed with significant weight. See MPEP 2111.02. Further, claim 1 is directed to an apparatus claim, so should the preamble be treated as a claim limitation the prior art only needs to be structurally capable of the functional language. See MPEP 2112.01. Bauerfeind discloses a direct engagement to a leg at rest 13 and the device would be capable of supporting and positioning a leg in surgery as it is capable of supporting, moving, and positioning a leg during embalming, so Bauerfeind meets the preamble limitations (Fig 1, col 1 ln 11).
With respect to claim 9, Applicant argues that the previous combination of references does not meet each limitation of the amended claim. As necessitated by the amendments to claim 9, a new .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bauerfeind (US 988923) in view of Lin (US 5779249) and in view of Kreuzer et al (US 2012/0233782).
With respect to claim 1, Bauerfeind discloses A limb positioning and support device, configured to directly engage and support a leg and move the leg to position fractured bone segments to a desired alignment (Fig 1, col 1 ln 11, direct engagement at rest 13, device is directed towards a corpse but would be capable of supporting and positioning a leg in surgery as it is capable of supporting, moving, and positioning a leg during embalming), comprising: a mounting device adapted to be rigidly coupled to a surgical patient support apparatus (Fig 1, mount 8/10/7); a limb engaging device configured to engage, via a base for placement thereon a limb of a patient (Fig 1, base 13); and a positioning and support mechanism coupled between the mounting device and the limb engaging device, the positioning and support mechanism including: a. a first member coupled to the mounting device (Annotated Fig 1), b. a second member coupled to the limb engaging device, c. a first joint coupled between the first member and the mounting device, the first joint configured permit translation of the first member along a first path relative to the mounting device (Annotated Fig 1), e. a first releasable locking mechanism configured to selectively limit translation of the first member in at least one direction along the first path (Annotated Fig 1), f. a second joint coupled between the first member and the second member, the second joint configured to permit translation of the second member along a second path relative to the mounting device, the second path being different from the first path (Annotated Fig 1), and h. a second releasable 
Bauerfeind is silent on d. a first actuation mechanism selectively operable to drive the first member along the first path and comprising a rack gear running along a longitudinal axis of the first member and a pinion gear arranged to engage the rack gear, g. a second actuation mechanism comprising a second rack gear and a second pinion gear and operable independently of the first actuation mechanism to drive the second member along the second path, and i. a third joint coupled between the second member and the base, the third joint configured to permit rotation of the base relative to the second path of the second member.
Lin teaches an analogous joint with an analogous clamp locking mechanism 30 and further has an actuation mechanism 40/41/12 selectively operable to drive the member along the path and comprising a rack gear 12 running along a longitudinal axis of the member 10 and a pinion gear 40 arranged to engage the rack gear (Fig 3) and having graduations 13 (Fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second members and the locking mechanism as taught by Bauerfeind to have the rack, gear, and graduations as taught by Lin in order to more easily incrementally adjust the elongate members (Lin col 1 ln 15-25).
Bauerfeind/Lin discloses the device as discussed above. 
Bauerfeind/Lin is silent on i. a third joint coupled between the second member and the base, the third joint configured to permit rotation of the base relative to the second path of the second member.
Kreuzer et al teaches an analogous surgical support with a first and second member 210/220 each with independent adjustment systems (Fig 1), the device having a third joint 159/162 coupled between the second member 220 and the base 100, the third joint configured to permit rotation of the base relative to the second path of the second member (Fig 9, joint around axis C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first, second members and the base as taught by Bauerfeind/Lin to have the additional adjustment systems as taught by Kreuzer et al in order to increase adjustment abilities of the device to best fit the user and device application (Kreuzer et al [0009]).



    PNG
    media_image1.png
    482
    823
    media_image1.png
    Greyscale

Annotated Fig 1, Bauerfeind
With respect to claim 2, Bauerfeind/Lin/Kreuzer et al discloses The limb positioning and support device of Claim 1, which further includes one or more indicia associated with a position of the first member relative to the mounting device (Lin Fig 3, height graduations 13 are an example of indicia). 
With respect to claim 3, Bauerfeind/Lin/Kreuzer et al discloses The limb positioning and support device of Claim 2, wherein at least one of the one or more indicia is associated with a position of the first member along the first path, and at least a different one of the one or more indicia is associated with a position of the second member along the second path (Lin Fig 3, height graduations 13 on the elongate members are an example of indicia, would show the movement of the respective elongate members on the respective path). 
With respect to claim 4, Bauerfeind/Lin/Kreuzer et al discloses The limb positioning and support device of Claim 1, wherein the positioning and support mechanism provides for selective translation, rotation, or translation and rotation in three degrees of freedom (Kreuzer et al Fig 7, [0040]).
With respect to claim 5, Bauerfeind/Lin/Kreuzer et al discloses The limb positioning and support device of Claim 4, wherein the third joint is configured to permit rotation of the base about one axis (Kreuzer et al Fig 7, axis C).  
 
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bauerfeind/Lin/Kreuzer et al as applied to claim 1 above, and further in view of Wilson (US 1266367).
With respect to claim 6, Bauerfeind/Lin/Kreuzer et al discloses The limb positioning and support device of Claim 1.
Bauerfeind/Lin/Kreuzer et al is silent on wherein the base includes an arcuate member having an at least partially concave inner surface and an at least partially convex outer surface, and wherein the arcuate member is slidably coupled to the second member of the positioning and support mechanism.  
Wilson teaches an analogous limb support having a first member 8, a second member 13, and a base 16, the base 16 includes an arcuate member 17/16 having an at least partially concave inner surface and an at least partially convex outer surface (Fig 1, shown), and wherein the arcuate member is slidably coupled to the second member of the positioning and support mechanism (Fig 1, slidable via slot 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base/second member of Bauerfeind/Lin/Kreuzer et al with the slot/screw joint as taught by Wilson in order to increase the adjustments to better fit the user (Wilson col 2 ln 85-90).
With respect to claim 7, Bauerfeind/Lin/Kreuzer et al/Wilson discloses The limb positioning and support device of Claim 6, wherein the arcuate member is slidably coupled to the second member of the positioning and support mechanism (Wilson Fig 1, base 16 slidable via slot 18) such that sliding the arcuate member relative to the second member provides orbital rotation of the limb engaging device about an axis of orbital rotation (Wilson col 2 ln 80-85).  
With respect to claim 8, Bauerfeind/Lin/Kreuzer et al/Wilson discloses The limb positioning and support device of Claim 7, wherein the axis of orbital rotation substantially coincides with a center of curvature of the at least partially convex outer surface (Wilson Fig 1, the curvature of slot 18 in appears to .  

Claims 9-10, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bauerfeind in view of Longfellow (US 2020262) and in view of Lin.
With respect to claim 9, Bauerfeind A limb support apparatus for directly engaging and supporting a patient leg in connection with a surgical procedure (Fig 1, col 1 ln 11, direct engagement at rest 13, device is directed towards a corpse but would be capable of supporting and positioning a leg in surgery as it is capable of supporting, moving, and positioning a leg during embalming), the limb support apparatus comprising: CHICAGO, ILLINOIS 60606TELEPHONE (312) 913-0001a mounting portion configured to be releasably secured to a surgical table (Fig 1, mount 8/10/7); an elongate horizontal member having a first longitudinal axis extending in a horizontal plane, the elongate horizontal member slidably coupled to the mounting portion and comprising a first telescoping member that is configured to translate along the first longitudinal axis (Annotated Fig 1, first elongate member shown to telescope within the first joint/first telescoping member- to slide or pass one within another like the cylindrical sections of a collapsible hand telescope; Merriam-Webster); an elongate vertical member having a second longitudinal axis extending in a vertical plane, the vertical member slidably coupled to a distal end of the horizontal member and comprising a second telescoping member that is configured to translate along the second longitudinal axis (Annotated Fig 1, second elongate member shown to telescope within the second joint/second telescoping member- to slide or pass one within another like the cylindrical sections of a collapsible hand telescope; Merriam-Webster); a limb engaging device comprising a base for placement of a patient limb thereon (Fig 1, base 13).  
Bauerfeind is silent on a pivot member pivotally coupled to an upper end of the vertical member and configured to rotate about a vertical axis; slidably coupled to the pivot member and configured to orbitally rotate about a horizontal axis of orbital rotation; a horizontal actuation mechanism configured to drive the horizontal member in at least one direction along the first longitudinal axis; a vertical actuation mechanism configured to drive the vertical member in at least one direction along the second longitudinal 
Longfellow teaches an analogous arcuate limb engaging device 37/30/37, which rests on an upward extension 26 of clamp 22, the system having a pivot member 27/28/29 pivotally coupled to an upper end of the vertical member 26 and configured to rotate about a vertical axis (col 2 ln 40-45, rotation and tightening of swivel 27); slidably coupled to the pivot member and configured to orbitally rotate about a horizontal axis of orbital rotation (Fig 4, member 37 slidably coupled to the pivot member 27, configured to orbitally rotate); wherein the base coupled to the pivot member includes an arcuate portion 30/31 that slidingly mates with an arcuate portion of the limb engaging member (Fig 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection between the limb engaging device and vertical extension of Bauerfeind to have the pivot as taught by Longfellow and to modify the limb engaging device to have the arcuate system as taught by Longfellow in order to increase the adjustment capabilities of the device (Longfellow col 2 ln 35-50).
Bauerfeind/Longfellow discloses the device as discussed above.
Bauerfeind/Longfellow is silent on a horizontal actuation mechanism configured to drive the horizontal member in at least one direction along the first longitudinal axis; and a vertical actuation mechanism configured to drive the vertical member in at least one direction along the second longitudinal axis.  
Lin teaches an analogous joint with an analogous clamp locking mechanism 30 and further has a actuation mechanism 40/41/12 configured to drive the member in at least one direction along the longitudinal axis (Fig 3) and having graduations 13 (Fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second members and the locking mechanism as taught by Bauerfeind/Longfellow to have the rack, gear, and graduations as taught by Lin in order to more easily incrementally adjust the elongate members (Lin col 1 ln 15-25).
With respect to claim 10, Bauerfeind/Longfellow/Lin discloses The limb support apparatus of Claim 9, which further includes a releasable locking mechanism selectively engageable to prevent   
With respect to claim 11, Bauerfeind/Longfellow/Lin discloses The limb support apparatus of Claim 9, which further includes a releasable locking mechanism selectively engageable to prevent translation of the vertical member in at least one direction along the second longitudinal axis (Bauerfeind Fig 1, locks 12 and 14).  
With respect to claim 13, Bauerfeind/Longfellow/Lin discloses The limb support apparatus of Claim 9, which further includes a releasable locking mechanism selectively engageable to lock rotation of the pivot member relative to the vertical member (Longfellow Fig 4, screw clamp system 28/29 is an example of a release lock).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection between the limb engaging device and vertical extension of Bauerfeind to have the pivot as taught by Longfellow and to modify the limb engaging device to have the arcuate system as taught by Longfellow in order to increase the adjustment capabilities of the device (Longfellow col 2 ln 35-50).
With respect to claim 14, Bauerfeind/Longfellow/Lin discloses The limb support apparatus of Claim 9, which further includes a releasable locking mechanism selectively engageable to lock orbital rotation of the limb engaging device (Longfellow Fig 4, screw 35 is an example of a relaseable lock).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection between the limb engaging device and vertical extension of Bauerfeind to have the pivot as taught by Longfellow and to modify the limb engaging device to have the arcuate system as taught by Longfellow in order to increase the adjustment capabilities of the device (Longfellow col 2 ln 35-50).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bauerfeind/Longfellow/Lin as applied to claim 9 above, and further in view of Moore et al (US 2014/0364785).
With respect to claim 15, Bauerfeind/Longfellow/Lin discloses The limb support apparatus of Claim 9, wherein the vertical actuation mechanism comprises a rack gear disposed in a recessed channel running along the second longitudinal axis of the vertical member.
Moore et al teaches and analogous elongate member extending through a telescoping joint 16 having a rack and pinion 19C/17C wherein the actuation mechanism comprises a rack gear 19C disposed in a recessed channel 19E running along the longitudinal axis of the member (Fig 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify both of the rack and pinions of Bauerfeind/Longfellow/Lin to have the recessed channel holding the rack gear as taught by Moore et al taught to be a known alternative to an outer facing rack gear system with reasonable expectation of success (Moore et al [0129]).

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Klevstad (US 4426071) in view of Corcoran (US 3596655).
With respect to claim 16, Klevstad discloses A method for limb positioning (Fig 2, col 1 ln 35-45, leg support for obstetrical tables) comprising: providing a mounting device rigidly coupled to a surgical patient support apparatus (Fig 5, mounting device 23/29 for attaching to the table to be used in a surgical setting), a limb engaging device (Fig 2, thigh support and engaging device 21), and a positioning and support mechanism coupled between the mounting device and the limb engaging device (Fig 2, positioning and support device 26/27/32), wherein a first member is coupled to the mounting device (Fig 2, first member 32 coupled to member 29 of the mounting device 23), and a second member is coupled to the limb engaging device (Fig 2, second member 26 coupled to channel 57 of the first member 32 and to the limb engaging device 21); receiving, on a base of the limb engaging device, a limb of a patient (col 3 ln 10-15, limb of mother placed onto thigh support 21); translation of the first member along a first path relative to the mounting device (Fig 3, col 2 ln 20-30, vertical adjustment of first member 32 via user manipulation of the mounting device; Examiner interprets “driving” to be to operate the mechanism and controls and direct the course of. Merriam-Webster.), wherein translation is limited in at least one direction along the first path (Fig 3, path of first member limited to vertical direction, the first path); and translation of the second member along a second path relative to the mounting device (Fig 2, user manipulated 
Klevstad is silent on driving translation of the first member … via a first actuation mechanism; and driving translation of the second member, wherein the driving of the second member is performed independently of the driving of the first member.
Lin teaches an analogous joint with an analogous clamp locking mechanism 30 and further has an actuation mechanism 40/41/12 selectively operable to drive the member along the path and comprising a rack gear 12 running along a longitudinal axis of the member 10 and a pinion gear 40 arranged to engage the rack gear (Fig 3) and having graduations 13 (Fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second members and the locking mechanism as taught by Klevstad to have the rack, gear, and graduations as taught by Lin in order to more easily incrementally adjust the elongate members (Lin col 1 ln 15-25).
Klevstad/Lin disclose the device as discussed above.
Klevstad/Lin is silent on wherein the driving of the second member is performed independently of the driving of the first member.
Corcoran teaches an analogous translation of first and second members 62 and 30 operated by the mechanism and control of pinions 55-62 wherein the driving of the second member is performed independently of the driving of the first member (col 2 ln 55-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the translation of the first and second members of Klevstad/Lin to be independently driven as taught by Corcoran in order to have a precise and secure adjustment system (Corcoran col 1 ln 20-30). 
With respect to claim 18, Klevstad/Lin/Corcoran discloses The method of claim 16, further comprising: limiting translation of the second member in at least one direction along the second path via a second releasable locking mechanism (Corcoran col 1 ln 55-65, setscrews 26, 28 for locking each of the first and second translation in place).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the translation of the first and second members of Klevstad/Lin to be independently driven as taught by Corcoran in order to have a precise and secure adjustment system (Corcoran col 1 ln 20-30). 
 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Klevstad/Lin/Corcoran discloses as applied to claim 16 above, and further in view of Longfellow.
With respect to claim 17, Klevstad/Lin/Corcoran discloses The method of claim 16, further comprising: orbitally rotating a base of the limb engaging device about a horizontal axis of orbital rotation.  
Longfellow teaches an analogous limb engaging device 37/30/37, which rests on a pivoting upward extension 26 of clamp 22 (col 2 ln 40-45, rotation and tightening of swivel 27), orbitally rotating a base of the limb engaging device about a horizontal axis of orbital rotation (Fig 4, member 37 slidably coupled to the pivot member 27, configured to orbitally rotate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection between the limb engaging device and vertical extension of Bauerfeind to have the arcuate system as taught by Longfellow in order to increase the adjustment capabilities of the device (Longfellow col 2 ln 35-50).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM BAKER/Examiner, Art Unit 3786